            Case 1:18-cr-00127-LM Document 58 Filed 08/04/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE
__________________________________
                                   )
UNITED STATES OF AMERICA           )
                                   )       Cr. No. 18-CR-00127-1-LM
v.                                 )
                                   )
AHMAD KHAWAJA                      )
                                   )

 DEFENDANT’S SECOND SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
 MOTION TO REDUCE TERM OF IMPRISONMENT PURSUANT TO 18 U.S.C. §
                         3582(c)(1)(A)

       NOW COMES the Defendant, Ahmad Khawaja, by and through his counsel, Wilson,

Bush & Keefe, P.C. (“the Defendant”), and hereby respectfully submits the within second

supplemental memorandum in support of his request that this Honorable Court reduce his

term of imprisonment and order him to be placed on probation or supervised release

accompanied with home confinement due to the current COVID-19 crisis at FCI Danbury

and the Defendant’s own personal circumstances. In support thereof, the Defendant submits

the following:

                                      Factual Background

       1.        The Defendant herein incorporates the factual background previously provided

to the Court.

       2.        During the hearing on the Defendant’s motion, the Defendant testified that

almost all inmates who display symptoms of COVID-19 do not report it to Bureau of Prisons

medical personnel due to not wanting to be placed in the isolation unit. The Defendant also

testified that a staff member told the Defendant that several newly arrived inmates had tested

positive for COVID-19. Generally, the Defendant submitted to the Court that FCI Danbury
             Case 1:18-cr-00127-LM Document 58 Filed 08/04/20 Page 2 of 3




inaccurately represents the number of inmates and staff infected with COVID-19 at any

given time.

       3.       On the day of the hearing, the BOP website indicated only one staff member

was currently experiencing COVID-19. Today that website reports two staff members and

one inmate.

       4.       The Defendant has also reported to counsel that his bunkmate has exhibited

symptoms of COVID-19 and sought medical attention for this. The Defendant is now

gravely concerned he will or has contracted COVID-19.

       5.       The Defendant herein incorporates all prior legal and factual arguments.

       6.       The Defendant reincorporates his prior prayers for relief.

       Finally, the defense requests any such other relief as may be deemed just and

equitable.

                                                    Respectfully submitted,


                                                    Ahmad Khawaja
                                                    By and through his counsel,


DATED: August 4, 2020                               /s/Charles J. Keefe
                                                    Charles J. Keefe (N.H. Bar No. 14209)
                                                    Wilson, Bush & Keefe, P.C.
                                                    378 Main Street
                                                    Nashua, NH 03060
                                                    (603) 595-0007
                                                    keefe@wbdklaw.com




                                                2
          Case 1:18-cr-00127-LM Document 58 Filed 08/04/20 Page 3 of 3




                                       Certificate of Service

       I, Charles J. Keefe, hereby certify that true copies of the above document were
delivered to AUSA John Davis and the United States Probation Office.


                                                  /s/Charles J. Keefe
                                                  Charles J. Keefe




                                              3
